Case 2:19-cv-09209-GW-RAO Document 53 Filed 08/03/20 Page 1 of 3 Page ID #:318
                                                                  J S -6
  1
  2
  3
  4
  5
  6
  7
  8
                     UNITED STATES DISTRICT COURT
  9
      CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 10
 11   MITSUI O.S.K. LINES, LTD.,       )    Case No. CV 19-9209-GW-RAOx
 12                                    )
                Plaintiff,             )    ORDER RE: STIPULATION TO
 13                                         DISMISS ACTION WITHOUT
                                       )
 14        vs.                         )    PREJUDICE AND RETAIN
 15                                    )    JURISDICTION TO ENFORCE
      DART GLOBAL LOGISTICS            )    SETTLEMENT AGREEMENT
 16   (PRIVATE) LIMITED; ZHEJIANG )         AND STIPULATED
 17   SUNMARR INTERNATIONAL            )    JUDGMENT
 18
      TRANSPORTATION CO., LTD.; )
      and DOES 1 through 20,           )
 19                                    )
 20              Defendants.           )
 21   ________________________________ )
      DART GLOBAL LOGISTICS            )
 22                                    )
      (PRIVATE) LIMITED,
 23                                    )
                Crossclaimant,         )
 24
                                       )
 25                                    )
           vs.
 26                                    )
      ZHEJIANG SUNMARR                 )
 27
      INTERNATIONAL                    )
 28                                    )


                                                               [PROPOSED] ORDER
Case 2:19-cv-09209-GW-RAO Document 53 Filed 08/03/20 Page 2 of 3 Page ID #:319




  1   TRANSPORTATION CO., LTD.,          )
                                         )
  2
                 Crossdefendant.         )
  3   ________________________________ )
  4   DART GLOBAL LOGISTICS              )
      (PRIVATE) LIMITED,                 )
  5                                      )
  6              Third-Party Plaintiff, )
  7
                                         )
                 vs.                     )
  8                                      )
  9   SJD DISTRIBUTORS, INC, I           )
 10   LANKA C K METAL (PVT) LTD, )
      SHAOXING SHUNJI METAL              )
 11
      CLOTHESHORSE CO., LTD., and )
 12   ROES 1 to 50,                      )
                                         )
 13
                 Third-Party Defendants. )
 14                                      )
 15                                      )
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                                               [PROPOSED] ORDER
Case 2:19-cv-09209-GW-RAO Document 53 Filed 08/03/20 Page 3 of 3 Page ID #:320




  1         Plaintiff   MOL      O.S.K.         LINE      LTD.     (“MOL”)      and
  2   defendant/crossdefendant ZHEJIANG SUNMARR INTERNATIONAL
  3   TRANSPORTATION CO., LTD (“ZSIT”)’s Stipulation to Dismiss
  4   Action Without     Prejudice   and        Retain   Jurisdiction   to   Enforce
  5   Settlement Agreement and Stipulated Judgment came on for
  6   consideration by the Court. The Court, having considered the parties’
  7   stipulation, orders the following:
  8   I.    SETTLEMENT
  9         Further to the parties’ settlement agreement and under Federal
 10   Rule of Civil Procedure 41(a)(2):
 11         A.    The Court dismisses MOL’s complaint without prejudice;
 12               and
 13         B.    Within seven days of performance in full of the parties’
 14               settlement agreement, which performance should occur on
 15               or before December 17, 2020, MOL shall dismiss its
 16               complaint with prejudice.
 17   II.   COURT’S RETENTION OF JURISDICTION
 18         The Court shall retain jurisdiction to enforce its terms and, if
 19   necessary, to enter a stipulated judgment pursuant to the parties’
 20   stipulation for entry of judgment. Before filing that stipulation, MOL
 21   may then insert the appropriate amount then due, upon which filing
 22   and motion for entry of judgment, the Court shall enter judgment.
 23
 24         IT IS SO ORDERED.
 25
 26   Dated: August 3, 2020                ______________________________
 27                                        HON. GEORGE H. WU,
                                           United States District Judge
 28


                                            1
                                                                  [PROPOSED] ORDER
